Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
	This action is in response to applicants’ amendments of 29 January 2021 and 4 February 2021. The substitute specification of 29 January 2021 has been entered and overcome the objections to the disclosure. The amendments to the claims have overcome the objection over claim 9, the 35 USC 112 rejections and the art rejections. 
Applicant’s arguments with respect to the amended claims have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1, 2 and 6-10 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. patent 8,263,224.
	This reference teaches a magnetic resin composition comprising 2-47 parts by weight of a resin, 50-95 parts by weight of a hexagonal ferrite particles and 3-48 parts by weight of a soft magnetic alloy powder, such as Fe-Al-Si, which is the same as the claimed Fe-Si-Al. Example 41 teaches the sendust magnetic alloy powder, which is an alloy of Fe-Si-Al, has a flat, or sheet-like, shape. The resin acts as a binder and the taught hexagonal ferrites are permanent magnetic materials. The hexagonal ferrite particles can be plate-shaped and thus are anisotropic and sheet-shaped. The resin can be a thermoplastic or a thermosetting resin, such as polypropylene, In re Wertheim 191 USPQ 90 (CCPA 1976); In re Malagari 182 USPQ 549 (CCPA 1974); In re Fields 134 USPQ 242 (CCPA 1962); In re Nehrenberg 126 USPQ 383 (CCPA 1960). Also see MPEP 2144.05. The reference teaches the composition can comprise a coupling agent but the amount is not disclosed. One of ordinary skill in the art would expect that the amount of coupling agent is that sufficient to disperse the ferrite and alloy particles in the resin and that this amount would overlap the claimed amount of auxiliary agent, when it is a coupling agent. This is because the claimed amount of coupling agent, as the auxiliary agent, would expected to be the amount that dispersed the claimed magnetic particles in the resin, absent any showing to the contrary. The reference teaches the composition is produced by uniformly mixing the resin, coupling agent, the ferrite, and the alloy and molding the mixture by injection molding, calendaring molding, or extrusion molding. The reference suggests the claimed compositions and methods.  
Allowable Subject Matter
Claim 4 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
There is no teaching or suggestion the reference that the taught soft magnetic particles in have a particle size of 100 mesh or less.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to C. MELISSA KOSLOW whose telephone number is (571)272-1371.  The examiner can normally be reached on M-F: 6:00-2:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan Johnson can be reached on 571-272-1177.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/C Melissa Koslow/Primary Examiner, Art Unit 1734                                                                                                                                                                                                        
cmk
2/17/21